

114 HR 6052 IH: Preventing Gun Violence Act
U.S. House of Representatives
2016-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6052IN THE HOUSE OF REPRESENTATIVESSeptember 15, 2016Mr. Israel introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend chapter 44 of title 18, United States Code, to prohibit the possession of a firearm by a
			 person who is adjudicated to have committed a violent juvenile act.
	
 1.Short titleThis Act may be cited as the Preventing Gun Violence Act. 2.Prohibition on possession of a firearm by a person who is adjudicated to have committed a violent juvenile act (a)Possession banSection 922(g) of title 18, United States Code, is amended—
 (1)by striking or at the end of paragraph (8); (2)by striking the comma at the end of paragraph (9) and inserting ; or; and
 (3)by inserting after paragraph (9) the following:  (10)who has been adjudicated by a court of the United States to have committed a violent juvenile act,.
 (b)Violent juvenile act definedSection 921(a) of such title is amended by adding at the end the following:  (36)The term violent juvenile act means—
 (A)an act by a person before the person attains 18 years of age that, if committed by an adult, would be punishable by a term of imprisonment exceeding one year, and—
 (i)has as an element the use, attempted use, or threatened use of physical force against another person; or
 (ii)by its nature, involves a substantial risk that physical force against another person may be used in the course of committing the act; and
 (B)an act described in subparagraph (A)— (i)by a person who has attained 18 years of age but not 21 years of age; and
 (ii)for which the person is tried as a juvenile or youthful offender under State law.. 